Citation Nr: 0209095	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  02-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had active service from April 1953 to March 1958.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which denied 
a claim filed by appellant, the veteran's widow, for 
entitlement to dependency and indemnity compensation 
benefits.  It appears that the appeal has been limited to the 
issue set forth on the title page.  If not the appellant and 
her representative can make that clear at the hearing or in 
subsequent presentation to the VA.


REMAND

In an April 2002 Substantive Appeal (on VA Form 9), appellant 
checked off a box indicating that she wanted a hearing at a 
local VA office before the Board (i.e., a "Travel Board" 
hearing).  Since Travel Board hearings are scheduled by the 
RO (See 38 C.F.R. § 20.704(a) (2001)), the Board is herein 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a "Travel Board" 
hearing for the appellant in accordance 
with applicable procedures.  Thereafter 
the RO should provide appellant and her 
representative notice thereof.  If she 
desires to withdraw the request for such 
hearing prior to the hearing, she may do 
so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



